DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group 1 (Claims 1-9) in the reply filed on 11/29/2021 is acknowledged. Claim 10 would consequently be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. However, Claim 10 is now canceled via the amended Claim set filed 11/29/2021. Claims 1-9 are currently pending. 

Claim Objections
The claims listed below are objected to because of the following informalities:  
In each of Claims 1-9, amend the preamble by changing “lime kiln apparatus fully recycling CO2” to -- lime kiln apparatus for fully recycling CO2 --
In Claim 2, change “a in-in-feeding device (30) and a out-in-feeding device (40)” to -- an in-in-feeding device (30) and an out-in-feeding device (40) -- and change “out-feeding (40)” in each of lines 7 and 11 to -- out-in-feeding device (40) --
In Claim 3, line 3, change “applying a ceramic burner or a metal burner” to -- comprising a ceramic burner or a metal burner -- 
In Claim 3, line 6, change “with air , and” to -- with air, and --
Appropriate correction is required.	



Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a in-in-feeding device” (Claim 2)
“a out-in-feeding device” (Claim 2)
 “a dust collecting device” (Claim 5)
“a collecting device” (Claim 6)
“a dedusting device” (Claim 9)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “a in-in-feeding device” (from Claim 2): The specification fails to disclose any structure of the claimed “in-in-feeding device” and it is consequently unclear what the “device” comprises or does not comprise (which warrants a 112(b) rejection for Claim 2 as is presented below in this Office Action). For the purpose of expediting prosecution, “a in-in-feeding device” will be interpreted as any device that is capable of feeding something.  
Regarding “a out-in-feeding device” (Claim 2): The specification fails to disclose any structure of the claimed “out-in-feeding device” and it is consequently unclear what the “device” comprises or does not comprise (which warrants a 112(b) rejection for Claim 2 as is presented below in this Office Action). For the purpose of expediting prosecution, “a out-in-feeding device” will be interpreted as any device that is capable of feeding something.  
Regarding “a dust collecting device” (from Claim 5): The specification fails to disclose any structure of the claimed “dust collecting device” and it is consequently unclear what the “device” comprises or does not comprise (which warrants a 112(b) rejection for Claim 5 as is presented below in this Office Action). For the purpose of expediting prosecution, “a dust collecting device” will be interpreted as any device that is capable of collecting dust. 
Regarding “a collecting device” (from Claim 6): The specification fails to disclose any structure of the claimed “collecting device” and it is consequently unclear what the “device” comprises or does not comprise (which warrants a 112(b) rejection for Claim 6 as is presented below in this Office Action). For the purpose of expediting prosecution, “a collecting device” will be interpreted as any device that is capable of collecting something.
Regarding “a dedusting device” (from Claim 9): The specification fails to disclose any structure of the claimed “dedusting device” and it is consequently unclear what the “device” comprises or does not comprise (which warrants a 112(b) rejection for Claim 9 as is presented below in this Office Action). For the purpose of expediting prosecution, “a dedusting device” will be interpreted as any device that is capable of dedusting. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitations “a in-in-feeding device” and “a out-in-feeding device” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose any structure for either of the claimed “in-in-feeding device” or “out-in-feeding device” and it is consequently unclear what structure each of the devices comprises or does not comprise. The metes and bounds of the claim are consequently unclear.
	Claims 4-9 are rejected due to their dependency on Claim 2.
	Claim 3 recites the limitation “and the other furnace is configured to use the heated heat-accumulator” which is considered indefinite because there is insufficient antecedent basis for “the heated heat-accumulator” in the claim. Note that no “heat-accumulator” has been established within the claim and it is consequently unclear if “the heat-accumulator” is referring to an element that has already been established within the claims (such as the “regenerator”) or if it is referring to a distinct, additional element.  The metes and bounds of the claim are consequently unclear.
	Claim 5 recites the limitation “wherein the cooling air (50) forms a high-temperature waste cooling air during cooling the finished lime” which is considered indefinite because “high-temperature waste cooling air” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what temperature of waste cooling air constitutes “high-temperature waste cooling air”.
	Similarly, Claim 5 recites the limitation “wherein the heat-accumulating heat exchanger is a small heat-accumulating furnace without a burner” which is considered indefinite because “small heat-accumulating furnace” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what magnitude of size constitutes a “small heat-accumulating furnace”.
	Furthermore, Claim 5 recites the limitation “a dust collecting device” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose any structure of the claimed “dust collecting device” and it is consequently unclear what structure the “device” comprises or does not comprise. The metes and bounds of the claim are consequently unclear. 
	Claim 6 recites the limitation “a collecting device” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose any structure of the claimed “collecting device” and it is consequently unclear what structure the “device” comprises or does not comprise. The metes and bounds of the claim are consequently unclear.
	Claim 8 recites the limitation “a passing diameter of the material passage at the transition section” which is considered indefinite because there is insufficient antecedent basis for “the transition section” in the claim. Note that no “transition section” has been established within the claim and that more than one transition section could be present. It is consequently unclear what transition section is being referred to. The metes and bounds of the claim are consequently unclear. 
	Claim 9 recites the limitation “a dedusting device” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose any structure of the claimed “dedusting device” and it is consequently unclear what structure the “device” comprises or does not comprise.  
	Furthermore, Claim 9 recites the limitations “the high-temperature waste cooling air” and “the combustion-supporting gas”. There is insufficient antecedent basis for each of these limitations in the claim. Note that no “high-temperature waste cooling air” or “combustion-supporting gas” have been established within the claim and that more than one of each of the claimed cooling air and combustion-supporting gas may be present. It is consequently unclear which gases are being referred to by these limitations. 
	Furthermore, “high-temperature waste cooling air” is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what temperature of waste cooling air constitutes “high-temperature waste cooling air”. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (JP 2012246184 A) (see attached original document and translation for reference). 
	Regarding Claim 1, Oda teaches a lime kiln apparatus (Fig. 1) for fully recycling C02, comprising: 
	a kiln body (1) and a heat-accumulating furnace set (furnace set comprising elements (10) and (9)) (see at least [0048] and Fig. 1), 
	wherein the kiln body defines no burner (as is shown in Fig. 1), the heat-accumulating furnace set is configured to heat C02 (rg) to a set temperature (1200°C), and to send the heated CO2 to the kiln body (1) to calcinate a preheated mineral material (“limestone”) (see at least [0036], [0063] and Fig. 1); 
	wherein C02 generated during the calcination (“generated carbon dioxide gas”) mixes with the C02 heated by the heat-accumulating furnace set to go upwards to preheat a mineral material (“limestone”) at an upper part of the kiln body (the upper part of the kiln body that defines “preheating section 1j”), and the mixed CO2 (“cg2”) is pumped out of the upper part of the kiln body (via pump (3)) to enter the heat-accumulating furnace set (as is shown in Fig. 1) (see at least [0045]-[0046] and Fig. 1); wherein the mixed CO2 (in the form of “rg”) is sent to the kiln body (1) after being heated to the set temperature by the heat-accumulating furnace set (via elements (9) and (10) of the furnace set) (see at least [0044]-[0048] and Fig. 1); and finished lime (“quick lime”) obtained by the calcination is discharged from a bottom of the kiln body (bottom portion of the kiln body that comprises element (1i) as is shown in Fig. 1) after being cooled (via “cooling air ca”) (see at least [0043], [0068] and Fig. 1).  

	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Oda also teaches that the kiln body (1) comprises an in-in-feeding device (“raw material charging device”) (see at least [0042]) and an out-in-feeding device (1i) (see at least [0043] and Fig. 1); a working area of the kiln body (1) comprises a preheating section (1j), a calcining section (1c) (see at least [0036], [0041] and Fig. 1) and a cooling section (cooling section below the calcining section as shown in Fig. 1 that comprises element (1h) and the inlet of cooling air “ca”) (see at least [0043], [0068]-[0069] and Fig. 1) sequentially arranged from top to bottom (as shown in Fig. 1); wherein the mineral material is fed to the kiln body from the in-feeding device, and sequentially passes the preheating section and the calcining section (as is shown in Fig. 1); the finished lime is discharged from the out-in-feeding device after being cooled by the cooling section (see at least [0043], [0068]-[0069] and Fig. 1); a side wall of the calcining section defines an inlet (1e) of the heated C02 (see at least [0043], [0047] and Fig. 1); a lower part of the cooling section defines an inlet of cooling air (“ca”) (see at least [0043], [0068]-[0069] and Fig. 1); the cooling air (“ca”) enters the kiln body from the lower part of the cooling section to cool the finished lime produced by the calcination, and the cooled finished lime is discharged out of the kiln body through the out-in-feeding device (1i) (see at least [0043], [0049], [0068] and Fig. 1). 

	Regarding Claim 4, Oda also teaches that the kiln body (1) defines an inner cylinder (the cylinder that forms “the inside” that material does not pass through but hot gas flow arrows pass through as shown in Fig. 1) (see at least [0044] and Fig. 1), a material passage for delivering material is formed between an inner wall of the kiln body and an outer wall of the inner cylinder (the passage that particulate material is shown passing through in Fig. 1) (see at least [0043]-[0044] and Fig. 1), a total width of cross section of the material passage defines a passing diameter (as shown in Fig. 1), the inner cylinder defines an air inlet at an upper part of the cooling section (the inlet that permits flow arrows to enter the inner cylinder from the lower side of the inner cylinder as is shown in Fig. 1), wherein the cooling air (“ca”) enters the material passage from the lower part of the kiln body to cool the finished lime, then enters the inner cylinder from the air inlet of the inner cylinder, and is pumped out of the kiln body from a top of the kiln body (the cooling air is pumped out as a part of “cg2” via pump element (3)) (see at least [0043]-[0046], [0068] and Fig. 1).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Jia (CN 101372333 A) (see attached original document and translation for reference). 
	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Oda teaches the lime kiln apparatus for fully recycling C02 according to Claim 1 (see the rejection for Claim 1), but fails to explicitly teach that the heat-accumulating furnace set comprises two or three furnaces, wherein each of the furnaces 2Docket No.: P-20HC103OUScomprising a ceramic burner or a metal burner, in addition to a heat-accumulating chamber filled with a regenerator, wherein, on condition that the heat-accumulating furnace set comprises two furnaces, one of the two furnaces is configured to heat the regenerator with generated hot flue gas burnt by fuel with air, and the other furnace is configured to use the heated regenerator to heat the C02. However, such configuration is known in the art.   
	Jia discloses a relatable device for producing CO2 that includes a lime kiln (2) (see at least [0018] and Fig. 1). The device comprises a heat-accumulating furnace set (7) which circulates heated CO2 to the lime kiln (2) that comprises two furnaces (7a, 7b), wherein each of the furnaces 2Docket No.: P-20HC103OUScomprising a ceramic burner or a metal burner (“burner” of element (7) wherein element (7) and its components may be made out of “refractory, ceramic or steel”) (see at least [0012] and Fig. 1), in addition to a heat-accumulating chamber (chamber that holds element (13) as shown in Fig. 1) filled with a regenerator (13), wherein, on condition that the heat-accumulating furnace set comprises two furnaces (as is shown in Fig. 1 via furnaces (7a) and (7b)), one of the two furnaces is configured to heat the regenerator with generated hot flue gas burnt by fuel with air, and the other furnace is configured to use the heated regenerator to heat C02 (“heat carrier CO2”) (see at least [0012], [0019] and Fig. 1). Jia teaches that such arrangement is advantageous because it provides means for saving energy and for providing heated CO2 for “continuous large-scale production” (see at least [0007] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Oda by configuring the heat-accumulating furnace set to comprises two furnaces, wherein each of the furnaces 2Docket No.: P-20HC103OUScomprising a ceramic burner or a metal burner, in addition to a heat-accumulating chamber filled with a regenerator, wherein, on condition that the heat-accumulating furnace set comprises two furnaces, one of the two furnaces is configured to heat the regenerator with generated hot flue gas burnt by fuel with air, and the other furnace is configured to use the heated regenerator to heat the CO2 as taught by Jia. Doing so would have provided means for saving energy and for providing heated CO2 for continuous large-scale production. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Christensen et al. (US 2009/0025390 A1) (hereinafter “Christensen”). 
	Regarding Claim 5, to the extent that Claim 5 is understood in light of the 112(b) rejections set forth in this Office Action, Oda teaches the lime kiln apparatus for fully recycling CO2 according to Claim 4 (see the rejection for Claim 4), in addition to the cooling air (“ca”) forming a high-temperature waste cooling air (“cg1”) during cooling the finished lime, and the high-temperature waste cooling air being pumped out of the kiln body to enter a heat-accumulating heat exchanger (7) of the heat-accumulating furnace set, wherein the heat-accumulating heat exchanger is a small heat-accumulating furnace without a burner (as is shown in Fig. 1). 
	Oda fails to explicitly teach that the heat-accumulating heat exchanger (7) of the heat-accumulating furnace set is for heating the combustion-supporting air (“Air”) and that a dust collecting device is defined at a lower part of a heat accumulating chamber of the heat-accumulating type heat exchanger. However, such configuration is known in the art. 
	Christensen discloses a relatable CO2 power plant (see Fig. 1 and Abstract). The power plant comprises a combustion chamber (25) that may receive “lime” (see at least [0043], [0067] and Fig. 1) in addition to a heat-accumulating heat exchanger (200) (see [0073] and Fig. 4) that is configured to heat combustion-supporting air (“air”) via heated CO2. Moreover, a dust collecting device (element (215) and the lower concave portion of element (216) as shown in Fig. 4) is defined at a lower part of a heat accumulating chamber (216) of the heat-accumulating type heat exchanger (see at least [0073]-[0075] and Fig. 4). Christensen teaches that such arrangement is advantageous because it provides means for preheating combustion-supporting air via available heat from heated CO2 that would otherwise be wasted such that clean, preheated combustion air can be provided for combustion (see at least [0073]-[0075] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Oda by configuring the existing stream of heated cooling air, which comprises heated CO2, to preheat the existing combustion air via the existing heat-accumulating type heat exchanger based on the teachings of Christensen and to have configured the existing heat-accumulating type heat exchanger to comprise a dust collecting device defined at a lower part of a heat accumulating chamber of the heat-accumulating type heat exchanger as is also taught by Christensen. Doing so would have provided means for preheating combustion-supporting air via available heat from heated CO2 that would otherwise be wasted such that clean, preheated combustion air could be provided for combustion. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Oda teaches the lime kiln apparatus for fully recycling CO2 according to Claim 4 (see the rejection for Claim 4), wherein the inner cylinder defines a dedusting device (1h) at a lower part of the inner cylinder (see at least [0043] and Fig. 1), wherein the upper part of the inner cylinder is connected with an air guiding pipe (pipe that evacuates “cg1” as shown in Fig. 1) and wherein the air guiding pipe is configured for pumping high-temperature waste cooling air (“cg1”) out of the upper part of the kiln body (as is shown in Fig. 1).
	Oda fails to explicitly teach that the air guiding pipe is configured for pumping high-temperature waste cooling air out of the upper part of the kiln body to heat combustion-supporting gas. However, such configuration is known in the art.
	Christensen discloses a relatable CO2 power plant (see Fig. 1 and Abstract). The power plant comprises a combustion chamber (25) that may receive “lime” (see at least [0043], [0067] and Fig. 1) in addition to a heat-accumulating heat exchanger (200) (see [0073] and Fig. 4) that is configured to heat combustion-supporting air (“air”) via heated CO2 (see at least [0073]-[0075] and Fig. 4). Christensen teaches that such arrangement is advantageous because it provides means for preheating combustion-supporting air via available heat from heated CO2 that would otherwise be wasted such that clean, preheated combustion air can be provided for combustion (see at least [0073]-[0075] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Oda by configuring the existing stream of heated cooling air, which comprises heated CO2, to preheat the existing combustion air via the existing heat-accumulating type heat exchanger based on the teachings of Christensen. Doing so would have provided means for preheating combustion-supporting air via available heat from heated CO2 that would otherwise be wasted such that clean, preheated combustion air could be provided for combustion. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Wright (US 1,716,572).
	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Oda teaches the lime kiln apparatus for fully recycling C02 according to Claim 2 (see the rejection for Claim 2) in addition to CO2 mixture (“cg1”, “cg2”) that exits the top of kiln body (1) being dedusted and dehydrated (via at least element (2)) to obtain recycled CO2 wherein a part of the recycled CO2 is introduced into a collecting device (7) and the other part of the recycled CO2 is introduced into the furnace set for reuse (see at least [0044]-[0046] and Fig. 1). 
	Oda fails to explicitly teach that a steam inlet is defined in a side wall of the upper part of the cooling section of the kiln body such that the finished lime can be cooled for a first time by steam injected into the kiln body and for a second time by relatively cold CO2. However, such configuration is known in the art. 
	Wright discloses a relatable process and apparatus for burning lime. The apparatus comprises a lime kiln (“lime kiln”) with a cooling section (cooling section comprising sections (24) and (86)) (see at least pg. 2 lines 26-40 and Fig. 1) in addition to a steam inlet (74) that is defined in a side wall of an upper part of the cooling section of the kiln body (as is shown in Fig. 1) (see pg. 2 lines 90-96 and Fig. 1) such that finished lime can be cooled for a first time by steam injected into the kiln body and for a second time by relatively cold CO2 (see at least Claim 11 of Wright). Wright teaches that such arrangement is advantageous because, inter alia, it provides means to “prevent under or over-burning of the lime and to maintain the composition of the carbon dioxide-steam mixture removed from the top of the column substantially constant” (see at least Claim 11 of Wright). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Oda by incorporating a steam inlet into a side wall of the upper part of the existing cooling section of the kiln body taught by Oda such that finished lime could be cooled for a first time by steam injected into the kiln body and for a second time by relatively cold CO2. Doing so would have provided means to prevent under or over-burning of the lime and to maintain a composition of carbon dioxide-steam mixture removed from the top of the column substantially constant. Note that such modification would have necessarily resulted in the invention as claimed as it is presently understood in light of the 112(b) rejections set forth in this Office Action. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda. 
	Regarding Claim 7, Oda teaches the lime kiln apparatus for fully recycling CO2 according to Claim 2 (see the rejection for Claim 2) in addition to an inner diameter of the kiln body at the cooling section increasing after a transition section of the kiln body (the pinched in transition section of the kiln body that is directly above element (1h) as is shown in Fig. 1) (See Fig. 1 and observe how the diameter in the transition section is less than that of the portion of the kiln body directly above the transition section). Oda is silent regarding the exact dimensions of the kiln body in the preheating and calcining sections and accordingly fails to explicitly teach that an inner diameter of the kiln body at the lower part of the preheating section and the middle part of the calcining section is larger than an inner diameter of the kiln body at the lower part of the calcining section. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the inner diameter of the kiln body at the lower part of the preheating section and the middle part of the calcining section to be larger than an inner diameter of the kiln body at the lower part of the calcining section as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Oda teaches of a kiln body (1) that comprises a preheating section (1j) and a calcining section (1c) (see at least [0036], [0041] and Fig. 1) that each have an inner diameter as is shown in Fig. 1 - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the inner diameter at each of the lower part of the preheating section, the lower part of the calcining section and the middle part of the calcining section is a result effective variable that would have been readily changeable in the apparatus taught by Oda. Larger inner diameters will increase the total volume of the material passage at the expense of footprint and weight and one of ordinary skill in the art would have been readily able to adjust this balance depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the inner diameter of the kiln body at the lower part of the preheating section and the middle part of the calcining section to be larger than an inner diameter of the kiln body at the lower part of the calcining section as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Oda teaches the lime kiln apparatus for fully recycling CO2 according to Claim 4 (see the rejection for Claim 4) in addition to a transition section of the kiln body (the pinched in transition section of the kiln body that is directly above element (1h) as is shown in Fig. 1) but is silent regarding the exact dimensions of the inner diameter of the kiln body in each section and accordingly fails to explicitly teach that a ratio of a maximum passing diameter of the material passage at the middle of the calcining section to a minimum passing diameter of the material passage at the lower part of the calcining section ranges within 2-3.5, and a ratio of a maximum passing diameter of the material passage at the cooling section to a passing diameter of the material passage at the transition section ranges within 2-3.5.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the ratio of the maximum passing diameter of the material passage at the middle of the calcining section to a minimum passing diameter of the material passage at the lower part of the calcining section to be within a range of 2-3.5, and to have adjusted a ratio of a maximum passing diameter of the material passage at the cooling section to a passing diameter of the material passage at the transition section to be within a range of 2-3.5 as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Oda teaches of a kiln body (1) that comprises a preheating section (1j), a calcining section (1c) (see at least [0036], [0041] and Fig. 1), a cooling section (cooling section below the calcining section as shown in Fig. 1 that comprises element (1h) and the inlet of cooling air “ca”) (see at least [0043], [0068]-[0069] and Fig. 1) and a transition section (the pinched in transition section of the kiln body that is directly above element (1h) as is shown in Fig. 1) through which material flows that each have a passing diameter as is shown in Fig. 1 - thus the general conditions of the claim are disclosed in the prior art. The magnitude of each of the passing diameter of the material passage at the middle of the calcining section, at the lower part of the calcining section, at the cooling section and at the transition section is a result effective variable that would have been readily changeable in the apparatus taught by Oda. Larger passing diameters will increase the total volume of the material passage at the expense of footprint and weight and one of ordinary skill in the art would have been readily able to adjust this balance depending on need. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the ratio of the maximum passing diameter of the material passage at the middle of the calcining section to a minimum passing diameter of the material passage at the lower part of the calcining section to be within a range of 2-3.5, and to have adjusted a ratio of a maximum passing diameter of the material passage at the cooling section to a passing diameter of the material passage at the transition section to be within a range of 2-3.5 as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garza-Davila et al. (US 2015/0068364 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/16/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762